Exhibit 10.1


PROMISSORY NOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$8,000,000.00

 

02-14-2014

 

02-13-2015

 

 

 

A5A0 / A0

 

 

 

027

 

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

 

 

 

 

Borrower:

Flexsteel Industries, Inc.

 

Lender:

American Trust & Savings Bank

 

385 Bell St

 

 

Dubuque - Main

 

Dubuque, IA     52001-7004

 

 

895 Main St

 

 

 

 

PO Box 938

 

 

 

 

Dubuque, IA     52004-0938


 

 

 

 

 

 

 

Principal Amount:

$8,000,000.00

 

Date of Note:

February 14, 2014


 

 

 

PROMISE TO PAY. Flexsteel Industries, Inc. (“Borrower”) promises to pay to
American Trust & Savings Bank (“Lender”), or order, in lawful money of the
United States of America, the principal amount of Eight Million & 00/100 Dollars
($8,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.

 

 

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on February 13, 2015. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning March 14, 2014, with all subsequent interest payments to
be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied to accrued unpaid interest
first; then to principal; then to escrow; then to insurance; then to dealer
reserves; then to late charges, and then to fee plan. Borrower will pay Lender
at Lender’s address shown above or at such other place as Lender may designate
in writing.

 

 

 

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the base rate on
corporate loans posted by at least 70% of the 10 largest U.S. banks known as
Wall Street Journal U.S. Prime Rate as published in the Wall Street Journal (the
“Index”). The Index is not necessarily the lowest rate charged by Lender on its
loans. If the Index becomes unavailable during the term of this loan, Lender may
designate a substitute index after notifying Borrower. Lender will tell Borrower
the current Index rate upon Borrower’s request. The interest rate change will
not occur more often than each day the Wall Street Journal is published.
Borrower understands that Lender may make loans based on other rates as well.
The Index currently is 3.250% per annum. Interest on the unpaid principal
balance of this Note will be calculated as described in the “INTEREST
CALCULATION METHOD” paragraph using a rate of 2.000 percentage points under the
Index, resulting in an initial rate of 1.250%. NOTICE: Under no circumstances
will the interest rate on this Note be more than the maximum rate allowed by
applicable law.

 

 

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.

 

 

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
AMERICAN TRUST & SAVINGS BANK, ATTN: LOAN OPERATIONS, PO BOX 938 DUBUQUE, IA
52004-0938.

 

 

 

LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment.

 

 

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 5.000 percentage point margin (“Default Rate Margin”). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.

 

 

 

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:


 

 

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

 

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

 

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

 

 

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

 

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

 

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

 

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

 

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

 

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

 

 

Insecurity. Lender in good faith believes itself insecure.


 

 

 

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

 

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.


--------------------------------------------------------------------------------




 

 

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

 

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Iowa
without regard to its conflicts of law provisions. This Note has been accepted
by Lender in the State of Iowa.

 

 

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Dubuque County, State of Iowa.

 

 

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

 

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

 

 

 

COLLATERAL. This loan is unsecured.

 

 

 

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower’s accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower’s accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor’s guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.

 

 

 

PURPOSE OF THE LOAN. The specific business purpose of this loan is to renew
operating line of credit used to fund accounts receivable and inventory.

 

 

 

PRIOR PROMISSORY NOTE. Borrower acknowledges and agrees that: (i) this Note
constitutes a renewal and extension of that certain Promissory Note dated
February 14, 2013, in the original principal amount of $8,000,000.00 issued by
Borrower and made payable to Lender (as amended, modified, supplemented,
renewed, extended and/or restated prior to the date hereof, the “Prior
Promissory Note”); (ii) the issuance of this Note shall not constitute a
novation, extinguishment, repayment, payment and reborrowing, or termination of
the indebtedness evidenced by, or Borrower’s obligations under, the Prior
Promissory Note; and (iii) the indebtedness evidenced by, and Borrower’s
obligations under, the Prior Promissory Note are in all respects continuing with
only the terms thereof being modified, amended and restated as provided in this
Note.

 

 

 

GUARANTOR. The term “guarantor” and/or “Guarantor” as used in this Note means
each and every person or entity that guaranties the obligations of Borrower
under this Note. This Note is supported by each and every guaranty of Borrower’s
obligations under this Note from time to time executed by a guarantor in favor
of Lender, as each may be amended, modified, supplemented, renewed, extended
and/or restated from time to time.

 

 

 

REQUIRED REPORTING INFORMATION.

 

Annual Statements. As soon as available, but in no event later than one hundred
twenty (120) days after the end of each fiscal year, Borrower agrees to provide
a copy of Borrower’s balance sheet and incomer statement for the year ended ,
audited by a certified public accountant satisfactory to Lender.

 

 

 

Interim Financial Statement. As soon as available, but in no event later than
sixty (60) days after the end of each fiscal quarter, Borrower agrees to provide
a copy of Borrower’s balance sheet and profit and loss statement for the period
ended, prepared by Borrower in form and substance satisfactory to Lender.

 

 

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

 

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

 

 

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

 

 

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE AND
ALL OTHER DOCUMENTS RELATING TO THIS DEBT.


 

 

 

 

BORROWER:

 

FLEXSTEEL INDUSTRIES, INC.

 

By: 

 

/s/ Timothy E. Hall

 

Timothy E. Hall, Senior V. P., CFO, Treasurer and

Secretary of Flexsteel Industries, Inc.


 

 

 

 

LENDER:

 

AMERICAN TRUST & SAVINGS BANK

 

X 

 

/s/ Daniel E. Walsh

 

Daniel E. Walsh, Senior Vice President

LASER PRO Lending, Ver. 14.1.0.009   Copr. Harland Financial Solutions, Inc.
1997, 2014.   All Rights Reserved.   - IA p:\CFI\LPL\D20.FC   TR-3233   PR-9 (M)

--------------------------------------------------------------------------------